DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on Aug. 3, 2021 is acknowledged. Claims 15-20 are examined on the merits. Claims 1-14 are withdrawn as not belonging to an elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and claims 16-20 dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 recites “an Nth receiver controlled by the one or more processors..” after “a first receiver” and “a second receiver”.  The claim does not make clear the numerical range of receivers, because the possible values of N are not given. Further, the Specification states in para. [0071]  “The system can include N receivers (e. g.,  receivers 0-N – typically 3 or more receivers in certain embodiments)” but it is not clear whether the claim includes only a typical number of receivers (or can encompass 2 receivers for example). 

Claim 16 recites the limitation "an ambient noise level adjacent to the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 20 recites the limitation "wherein the receive window.." in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 recites that the stored return pulses were stored within a receive window; therefore Examiner interprets claim 20 as depending from claim 19.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 6,137,566) in view of Nomura (US 2019/0178996).



one or more processors (computer 32);
a transmitter (laser 34) controlled by the one or more processors, the transmitter configured
to generate a pulsed beam of light having M pulses;
a first receiver (first photodetector 22) controlled by the one or more processors, the first receiver configured to detect and store return pulses that comprise portions of the pulsed beam of light
that has been reflected off of one or more objects;
a second receiver (second photodetector 22) controlled by the one or more processors, the second receiver configured to detect and store the return pulses;
an Nth receiver (additional photodetectors 22) controlled by the one or more processors, the Nth receiver configured to detect and store the return pulses,
wherein each of the receivers are assigned an object detection threshold value defining a signal amplitude minimum value for the detected and stored return pulses that causes the LIDAR system to determine that an object is detected (by threshold controller, which is controlled by the computer “The computer 32 is also in communication with the threshold controller 26. By communicating with the threshold controller, the computer 32 is capable of individually controlling the threshold levels (i. e. voltages at each of the noninverting inputs) at each of the comparators 24a-24e.” 5th col. lines 50-55 )
wherein the object detection threshold value for each of the receivers is modified by a gain sensitivity profile configured to amplify the object detection threshold value based on a detected TOF of the detected and stored return pulses (“data from previous laser pulses is used to adjust the threshold levels”).
Leonard does not disclose that the LIDAR further comprises
an arbitration logic module controlled by the one or more processors, the arbitration logic module configured to:

validate the retrieved M return pulses as detected objects.
However, in the same field of endeavor, Nomura teaches a laser distance measuring device including a transmitter, a receiver, and a signals processor (Fig. 2). As described by Fig. 5, the signal processor sets a first threshold and a second threshold, for a first comparator and a second comparator.  The received signal from the return pulse, is compared to the first (H, step P4) and second threshold (L, step P7). If the comparison is not met in either case, there is no detection , i. e. the returned pulse is not valid (para. 0048]). Combining the signal processing elements taught by Nomura, with the LIDAR system of Leonard results in the claimed invention. The system of Nomura is designed to solve the problem of erroneous distance measurement due to internal noise from optical components [0009]. Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to make this combination.
With regard to claim 16, the object detection threshold value is determined based on a noise level and rate of false positive object detection occurences (Nomura).
With regard to claims 17-18, a gain sensitivity profile corresponding to a Lambertian model was notorisouly well-known in the art;  the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03. It would have been obvious to one skilled in the art to choose a Lambertian model for the gain sensitivity to detect objects with diffuse reflecting surfaces.
	With regard to claims 19-20, Nomura teaches that pulses that are farther than a reference distance D2 (step P16, Fig. 5) are not valid. Therefore, it would have been obvious to one skilled in the .

Information Disclosure Statement
The information disclosure statements filed on April 11, 2019 and Aug. 3, 2021 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tosato, Matsui et al. and Kapusta et al. disclose LIDAR systems with pulse thresholds.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645